Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in sentencing defendant without the benefit of an updated presentence investigation report. Defendant waived an update of the pre-plea report prepared eight months *1040earlier, and the court was familiar with the changes in defendant’s status after the preparation of that report (see, People v Sinclair, 231 AD2d 926; People v Hemingway, 222 AD2d 1102, lv denied 87 NY2d 1020). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Genesee County Court, Morton, J. — Felony Driving While Intoxicated.) Present — Denman, P. J., Green, Pine, Hayes and Hurlbutt, JJ.